DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12 are rejected under 35 U.S.C. 102(a) as being anticipated by Eberhard et al. (2018/0109328).
 	Eberhard et al. in figures 1-23, disclose a battery module of a traction battery of a motor vehicle, comprising a plurality of peripheral walls (not number, see figure 3B) forming a module housing having opposite first and second open ends that are selectively closable. Eberhard et al. in figure 3A, also disclose first and second battery cell spaces formed in the module housing inward of the respective first and second open ends and an intermediate opening (figure 3B show 305B, 310B, 315B) formed through one of the peripheral walls between the first and second open ends and communicating with the first and second battery cells spaces. Eberhard et al. also disclose battery cells (A-J) that form at least one first battery cell pack that is inserted into the module housing via the first open end of the module housing, and at least one second battery cell pack that is inserted into the module housing via the second open end of the module housing. Eberhard et al. in figures 3C, also disclose at least one centering device (a paired HC connector component inserted into each of the opening) that is inserted into the intermediate opening of the module housing in a direction transverse to the inserting directions of the first and second battery cell packs. The at least one centering device aligning the at least one first battery cell pack and the at least one second battery cell pack in the module housing.  
 for assembling a battery module of a traction battery, comprising steps of providing a module housing with opposite first and second open ends and an intermediate opening between the first and second open ends (figures 3A-3B). Eberhard et al. col. 5, lines 41-67, col. 6, lines 1-67, also disclose the step of providing multiple battery cell packs (A-J), introducing at least one first battery cell pack into the module housing in a first direction via the open first end, 5introducing at least one second battery cell pack into the module housing in a second direction via the open second end, with the second direction being opposite the first direction, aligning the at least one first battery cell pack and the at least one second battery cell pack in the module housing by inserting at least one centering device into the intermediate opening of the module housing in an inserting direction transverse to the first and second directions.  
 	Regarding claim 11, Eberhard et al. disclose the step of the battery cell packs, which are inserted into the module housing first, and the at least one centering device subsequently is introduced into the module housing.  
 	Regarding claim 12, Eberhard et al. disclose the step of wherein the at least one centering device, which is inserted into the module housing first, and the battery cell packs subsequently are introduced into the module housing.

Allowable Subject Matter
Claims 2-9 are allowed.
The prior art of record don’t disclose a battery module of a traction battery of a motor vehicle, comprising a module housing having opposite first and second open ends that are selectively closable, battery cells that form at least one first battery cell pack that is inserted into the module housing via the first open end of the module housing, and at least one second 2battery cell pack that is inserted into the module housing via the second open end of the module housing and at least one centering device that is inserted into an opening of the module housing. The at least one centering device align the at least one first battery cell pack and the at least one second battery cell pack in the module housing. The at least one centering device aligns the at least one first battery cell pack and the at least one second battery cell pack with one another in the module housing at least in a direction of insertion and in a direction transverse to the direction of insertion of the battery cell pack into the module housing.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618